Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
Claim 1-10 are pending. Claim 11-20 have been withdrawn. 

Election/Restrictions
Applicant’s election of Species I in the reply filed on 4/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Publication No. 2011/0157409) (hereafter, "Adachi") in view of Kuo et al. (U.S. Publication No. 2011/0298944) (hereafter, "Kuo").
Regarding claim 1, Adachi teaches an image analyzing method of increasing analysis accuracy and applied to a first processor of an image monitoring apparatus, the image analyzing method comprising: ([0019] This method makes it possible to accurately and consistently adjust image quality characteristics. Also, this method makes it possible to accurately analyze the image quality of the display terminal (11) based on luminance information and color level information obtained by the spectroscopic camera (41) and the RGB camera (42); [0055] a device (an imaging unit including a spectroscopic camera (spectrograph) and an RGB camera) is used to quantitatively measure the image quality of a display terminal. The measurements are analyzed and the analysis results are used for feedback control to adjust the image quality characteristics of the display terminal) receiving statistic data from an external electronic unit ([0011] this configuration makes it possible to accurately analyze the image quality of the display terminal (11) based on luminance information and color level information obtained by the spectroscopic camera (41) and the RGB camera (42); [0013] This configuration makes it possible to obtain the profile data and the histogram data for each of the input signal and the camera signal from the RGB camera (42) and thereby makes it possible to more accurately analyze the image quality characteristics); and utilizing the control parameter to optimize image data output by the image monitoring apparatus ([0093] the setting unit 26 and control parameters are set based on the comparison results to obtain optimum image quality; [0138] The above embodiments make it possible to quantitatively evaluate the image quality of mass-produced display terminals and to automatically adjust the image quality in a cost-effective manner. This in turn makes it possible to improve the definition and the image quality of display terminals).
Adachi does not expressly teach transforming the statistic data into feedback data via specific algorithm; and 10generating a control parameter according to the feedback data.
However, Kuo teaches transforming the statistic data into feedback data via specific algorithm ([0054] These statistics from the statistics engine 60 may be accessible to the hardware 64, software 66, and/or firmware 68; [0062] the updated control parameters may be subject to traditional feedback control based at least partly on feedback from image statistics from the statistics engine 60; [0083] the black level shift for the current frame may be determined through comparison of image capture statistics of the current frame (e.g., exposure time, gain, temperature, or some combination of these) to the estimated black level shift and image capture statistics of the reference frame; [0038] the processor(s) 12 and/or other data processing circuitry may be operably coupled to the memory 14 and the nonvolatile storage 16 to perform various algorithms for carrying out the presently disclosed techniques. These algorithms may be performed by the processor(s) 12 and/or other data processing circuitry (e.g., firmware or software associated with the main image processing 24) based on certain instructions executable by the processor(s) 12); and 10generating a control parameter according to the feedback data ([0033] Based on the analysis of the raw image data, updated control parameters for controlling the main image processing may be developed and sent to the main image processing; [0054] statistics gathered for the current frame of image data may be used (e.g., by the hardware 64 or the firmware 68) to determine control parameters for the initial image processing 58 of future frames of image data; [0066] the new control parameters may remain in place until the alternative image processing 56 again analyzes a new frame of raw image data to obtain further new control parameters. In other embodiments, the new control parameters may be subject to traditional feedback control based at least partly on feedback from image statistics from the statistics engine 60).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi to incorporate the step/system of transforming the statistics into feedback via software and generating control parameters based on feedback taught by Kuo. 
The suggestion/motivation for doing so would have been to improve for generating accurate control parameters for corrective actions performed by the main image processing ([0052] Since the feed-forward control parameters are determined based on the same raw image data that is going to be processed by the main image processing 24, these feed-forward control parameters may be more accurate than feedback control parameters based on previous frames of image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi with Kuo to obtain the invention as specified in claim 1.
Regarding claim 4, Adachi and Kuo teach all the limitations of claim 1 above. Adachi teaches and further provided to the image monitoring apparatus for image content analysis ([0067] The display unit 25 receives the analysis results from the image quality analysis unit 22 and displays the analysis results; [0064] The signal image quality adjusting unit 23 generates look-up tables (LUT) based on the analysis results (i.e., image quality evaluation data of the display terminal 11) of the image quality analysis unit 22 …The signal image quality adjusting unit 23 updates image quality information preset in the display terminal 11 based on the generated look-up tables to adjust the image quality of the display terminal 11; [0065] The control parameters correspond to setting information (such as a monitor user interface (UI) controller and image quality tuning data) preset in the display terminal 11 and used to adjust, for example, contrast enhancer, γ-correction, white balance, sharpness, color management, noise reduction, LED backlight control, and area control).
Adachi does not expressly teach wherein the image analyzing method further generates a plurality of control parameters adapted to 30respectively optimize a plurality of image data output by the image monitoring 2Appl. No. 17/098,474Reply to Office action of March 22, 2022apparatus, the plurality of image data is displayed on a displaying unit of the image monitoring apparatus.
However, Kuo teaches wherein the image analyzing method further generates a plurality of control parameters ([0033] Based on the analysis of the raw image data, updated control parameters for controlling the main image processing may be developed and sent to the main image processing. Thereafter, the main image processing may process the raw image data according to these updated control parameters) adapted to 30respectively optimize a plurality of image data output by the image monitoring 2Appl. No. 17/098,474Reply to Office action of March 22, 2022apparatus ([0115] Once the image has been processed to determine a final processed image, user feedback or statistics from a statistics engine 60 of the main image processing 24 may indicate that the main image processing 24 did not produce a satisfactory image (block 434). For example, if the image appears too dark or too bright, or if the automatic white balance (AWB) appears to have performed white balancing based on the wrong color temperature, the user may indicate that image should be reprocessed; [0035] a handheld electronic device having an image capture device), the plurality of image data is displayed on a displaying unit of the image monitoring apparatus ([0115] after the main image processing 24 has produced a final image, the final image may be displayed on the display 18).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi to incorporate the step/system of optimizing an image output by using generated control parameters and displaying the image output taught by Kuo. 
The suggestion/motivation for doing so would have been to improve for generating accurate control parameters for corrective actions performed by the main image processing ([0052] Since the feed-forward control parameters are determined based on the same raw image data that is going to be processed by the main image processing 24, these feed-forward control parameters may be more accurate than feedback control parameters based on previous frames of image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi with Kuo to obtain the invention as specified in claim 4.
Regarding claim 8, Adachi and Kuo teach all the limitations of claim 1 above. Adachi teaches wherein the image monitoring apparatus further comprises an image sensor ([0069] in the image quality adjusting system 10 of this embodiment, an image displayed on the display terminal 11 such as a television is captured by an evaluation camera (e.g., a CCD camera) and the quality of the captured image is analyzed using, for example, an integrated circuit (IC)), the image analyzing method analyzes at least one of the statistic data ([0014] The image quality adjusting device (12) may also include an image quality adjustment control unit (73) setting thresholds in advance for the profile data and the histogram data obtained by the analysis unit (22) and causing the image quality adjusting unit (23) to statically or dynamically adjust the image quality based on the thresholds), the feedback data ([0055] The measurements are analyzed and the analysis results are used for feedback control to adjust the image quality characteristics of the display terminal).
Adachi does not expressly teach and output data from the image sensor to generate the control parameter.
However, Kuo teaches and output data from the image sensor to generate the control parameter ([0033] this captured raw image data may be used to generate feed-forward control parameters for the main image processing, which may be an image signal processor (ISP); [0039] The image capture device 20 may capture frames of raw image data of a scene; [0040] Such an image capture device 20 may include a lens and one or more image sensors configured to capturing).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi to incorporate the step/system of generating the control parameters by using the image data captured by image sensors taught by Kuo. 
The suggestion/motivation for doing so would have been to improve for generating accurate control parameters for corrective actions performed by the main image processing ([0052] Since the feed-forward control parameters are determined based on the same raw image data that is going to be processed by the main image processing 24, these feed-forward control parameters may be more accurate than feedback control parameters based on previous frames of image data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi with Kuo to obtain the invention as specified in claim 8.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Publication No. 2011/0157409) (hereafter, "Adachi") in view of Kuo et al. (U.S. Publication No. 2011/0298944) (hereafter, "Kuo") and further in view of CHU (U.S. Publication No. 2020/0007738).
Regarding claim 2, Adachi and Kuo teach all the limitations of claim 1 above. Kuo teaches wherein the specific 15algorithm provides an automatic calibration function ([0038] These algorithms may be performed by the processor(s) 12; [0057] As noted above, a frame of raw image data from the image capture device 20 may be sent to the memory 14. The software 66 may obtain this frame of raw image data from a buffer 70, which may occupy, in some embodiments, only enough memory for a single frame at a given time. A frame analysis 72 of the frame of raw image data may indicate whether the current control parameters for the main image processing 24 are properly calibrated; [0099] the ISP hardware pipeline 124 may further include auto-exposure logic, auto-focus logic, and so forth), and the control parameter is adapted to dynamically adjust parameter setting of the image content 20analysis function ([0062] These updated main image processing 24 control parameters may be fed forward to the main image processing 24 (block 88). Thereafter, the main image processing 24 may carry out the main image processing 24 according to the updated control parameters (block 90)).
Kuo does not expressly teach the automatic calibration function normalizes the statistic data to acquire the feedback data, an image content analysis function of the first processor utilizes the feedback data to acquire a setting adjustment value as being the control parameter.
However, CHU teaches the automatic calibration function normalizes the statistic data to acquire the feedback data ([0048] The processor 565 may convert the exposure-specific statistics into camera sensor calibration parameters (e.g., AWB and/or AE control settings) as calibration feedback to the camera sensor module 505, or may simply forward the exposure-specific statistics back to the camera sensor module 505), an image content analysis function of the first processor utilizes the feedback data to acquire a setting adjustment value as being the control parameter ([0032] A central processing unit (CPU) 240 processes the combined stream statistics and generates settings adjustments for the camera sensor module 110, such as automatic exposure (AE) control settings and/or automatic white-balance (AWB) control settings, which are sent to the camera sensor module 110 and/or ISP 230 for camera sensor calibration; [0048] The processor 565 may convert the exposure-specific statistics into camera sensor calibration parameters (e.g., AWB and/or AE control settings) as calibration feedback to the camera sensor module 505, or may simply forward the exposure-specific statistics back to the camera sensor module 505).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi and Kuo to incorporate the step/system of converting the statistics into the calibration feedback by using auto calibration functions and generating settings adjustments by using the calibration feedback taught by CHU. 
The suggestion/motivation for doing so would have been to improve for calibrating camera sensors ([0004] In systems where HDR-combining is performed by on-sensor processing systems integrated with the respective camera sensors, it is difficult to obtain individual exposure-specific statistics (e.g., exposure histograms, etc.) for calibrating the respective camera sensors … Alternatively, the exposure-level information may be extracted by the integrated on-sensor processing systems, but this increases the costs and complexity of the camera sensors; [0005] An embodiment is directed to a method of operating a camera sensor module that is communicatively coupled to a vision processing system, including capturing a plurality of exposures, performing high-dynamic range (HDR) combining on the plurality of exposures to produce an HDR-combined stream, and communicating). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi and Kuo with CHU to obtain the invention as specified in claim 2.
Regarding claim 9, Adachi and Kuo teach all the limitations of claim 8 above. Adachi and Kuo do not expressly teach wherein the image analyzing method utilizes an automatic calibration function or a neural network learning function to analyze the statistic data, the feedback data, and the output data from the image sensor.
However, CHU teaches wherein the image analyzing method utilizes an automatic calibration function or a neural network learning function to analyze the statistic data, the feedback data, and ([0032] The ISP 230 performs color processing on the HDR-combined stream to produce a color-processed HDR-combined stream for downstream processing (e.g., neural network processing, presentation to a human, and/or computer vision processing, etc.) … A central processing unit (CPU) 240 processes the combined stream statistics and generates settings adjustments for the camera sensor module 110, such as automatic exposure (AE) control settings and/or automatic white-balance (AWB) control settings, which are sent to the camera sensor module 110 and/or ISP 230 for camera sensor calibration; [0048] The processor 565 may convert the exposure-specific statistics into camera sensor calibration parameters (e.g., AWB and/or AE control settings) as calibration feedback to the camera sensor module 505, or may simply forward the exposure-specific statistics back to the camera sensor module 505) the output data from the image sensor ([0030] the camera sensor module 110 sends camera sensor pixel data (e.g., HDR-combined stream) to the infotainment/telematics hub 105, and the infotainment/telematics hub 105 sends control/set registers back to the camera sensor module 110 for calibration).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi and Kuo to incorporate the step/system of utilizing camera sensor calibration or a neural network processing to analyze the statistics, the calibration feedback, and the pixel data from the camera sensor taught by CHU. 
The suggestion/motivation for doing so would have been to improve for calibrating camera sensors ([0004] In systems where HDR-combining is performed by on-sensor processing systems integrated with the respective camera sensors, it is difficult to obtain individual exposure-specific statistics (e.g., exposure histograms, etc.) for calibrating the respective camera sensors … Alternatively, the exposure-level information may be extracted by the integrated on-sensor processing systems, but this increases the costs and complexity of the camera sensors; [0005] An embodiment is directed to a method of operating a camera sensor module that is communicatively coupled to a vision processing system, including capturing a plurality of exposures, performing high-dynamic range (HDR) combining on the plurality of exposures to produce an HDR-combined stream, and communicating). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi and Kuo with CHU to obtain the invention as specified in claim 9.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Publication No. 2011/0157409) (hereafter, "Adachi") in view of Kuo et al. (U.S. Publication No. 2011/0298944) (hereafter, "Kuo") and further in view of Luo et al. (U.S. Publication No. 2010/0086182) (hereafter, "Luo") and CHU (U.S. Publication No. 2020/0007738).
Regarding claim 3, Adachi and Kuo teach all the limitations of claim 1 above. Adachi and Kuo do not expressly teach wherein the specific algorithm provides an image content analysis function, the image content analysis function acquires metadata of the statistic data to be the feedback data, and an 25automatic calibration function of the first processor utilizes the metadata to generate the control parameter for adjusting image content of the image data.
However, Luo teaches wherein the specific algorithm provides an image content analysis function, the image content analysis function ([0028] the parameters typically used to adjust images such as image sharpness, latitudes, brightness, and detail contrast can also be detected using known algorithms and used as image features; [0026] an analysis and feature extraction step 110 is first implemented to analyze the properties of input digital image 20) acquires metadata of the statistic data ([0061] Such information can be used in conjunction with various image metadata in order to provide statistical data that may help administrators to determine training needs, maintenance or calibration requirements, or other needed support functions), metadata ([0061] image metadata in order to provide statistical data) to generate the control parameter for adjusting image content of the image data ([0049] Embodiments of the present invention monitor the relative frequency of feedback loop iterations and respond to excessive processing by analyzing information relevant to errors and adjusting various image processing parameters accordingly. The adjusted parameters can themselves be tested in order to further refine how images are processed and to reduce the number of images requiring multiple rendering processes; [0050] can give the technologist the opportunity to correct any capture condition or parameters in order to improve the retake image quality; [0028] the parameters typically used to adjust images such as image sharpness, latitudes, brightness, and detail contrast can also be detected using known algorithms).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi and Kuo to incorporate the step/system of using known algorithms to analyze the properties and parameters of input digital image and acquiring the metadata related to statistical data taught by Luo.
The suggestion/motivation for doing so would have been to optimize the image display quality ([0039] During the rendering transformation, the tone scale function adjusts not only the overall image density and dynamic range of the image, but also adjusts image contrast in order to optimize the image display quality of the rendered image; [0050] can give the technologist the opportunity to correct any capture condition or parameters in order to improve the retake image quality; [0061] the apparatus and methods of the present invention also apply image processing tools, with a control loop to assess and correct image rendering, in order to provide more usable and accurate diagnostic imaging). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Adachi, Kuo and Luo teaches to be the feedback data, and an 25automatic calibration function of the first processor utilizes.
However, CHU teaches to be the feedback data, and an 25automatic calibration function of the first processor utilizes ([0048] The processor 565 may convert the exposure-specific statistics into camera sensor calibration parameters (e.g., AWB and/or AE control settings) as calibration feedback to the camera sensor module 505, or may simply forward the exposure-specific statistics back to the camera sensor module 505; [0032] A central processing unit (CPU) 240 processes the combined stream statistics and generates settings adjustments for the camera sensor module 110, such as automatic exposure (AE) control settings and/or automatic white-balance (AWB) control settings; [0034] One or more optional camera sensor modules 530 and 535 may also be included as part of the image capture system 500 (e.g., for an automotive deployment as shown in FIG. 1)).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi, Kuo and Luo to incorporate the step/system of having automatic calibration settings generating the calibration feedback taught by CHU. 
The suggestion/motivation for doing so would have been to improve for calibrating camera sensors ([0004] In systems where HDR-combining is performed by on-sensor processing systems integrated with the respective camera sensors, it is difficult to obtain individual exposure-specific statistics (e.g., exposure histograms, etc.) for calibrating the respective camera sensors … Alternatively, the exposure-level information may be extracted by the integrated on-sensor processing systems, but this increases the costs and complexity of the camera sensors; [0005] An embodiment is directed to a method of operating a camera sensor module that is communicatively coupled to a vision processing system, including capturing a plurality of exposures, performing high-dynamic range (HDR) combining on the plurality of exposures to produce an HDR-combined stream, and communicating). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi, Kuo and Luo with CHU to obtain the invention as specified in claim 9.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Publication No. 2011/0157409) (hereafter, "Adachi") in view of Kuo et al. (U.S. Publication No. 2011/0298944) (hereafter, "Kuo") and further in view of MUN (U.S. Publication No. 2019/0174114).
Regarding claim 5, Adachi and Kuo teach all the limitations of claim 4 above. Kuo teaches wherein the external electronic unit is a second processor of the image monitoring apparatus, the second processor utilizes the plurality of control parameters ([0055] the secondary image processing 62 may perform subsequent image processing techniques. By way of example, the secondary image processing 62 may include, among other things, white balancing and demosaicing the current frame of image data. Because the secondary image processing 62 may take place after the image statistics can be determined by the statistics engine 60, the secondary image processing 62 may be controlled at least partly by control parameters developed based on the current frame of image data).
Kuo does not expressly teach to respectively generate the plurality of image data in different points of time via time slice technique.
However, MUN teaches to respectively generate the plurality of image data in different points of time via time slice technique ([0067] The frame index 520 may include time information of each of multiple frames constituting each video. The frame index 520 is information required for synchronizing respective videos being played and synchronizing different play viewpoints when shifting viewpoints and may be used as basic data to extract video information of a specific viewpoint from videos from different viewpoints even when a time slice video is generated; [0003] Time slice techniques refer to imaging technologies by which multiple cameras face a subject from various angles and simultaneously take photos of the subject).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi and Kuo to incorporate the step/system of extracting video information of a specific viewpoint from videos from different viewpoints by using time slice techniques using taught by MUN. 
The suggestion/motivation for doing so would have been to provide an appearance that transcends time and space ([0003] Time slice techniques refer to imaging technologies by which multiple cameras face a subject from various angles and simultaneously take photos of the subject, and the photos are digitally connected, thereby making a standstill image of the subject appear as if it was captured with a movie camera. A time slice shows the subject in 3D while also providing an appearance that transcends time and space). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi and Kuo with MUN to obtain the invention as specified in claim 5.
Regarding claim 6, Adachi and Kuo teach all the limitations of claim 4 above. Kuo teaches wherein the external electronic unit is a plurality of second processors of the image monitoring apparatus, the plurality of second processors utilizes the plurality of control parameters to respectively generate the plurality of image data ([0055] the secondary image processing 62 may perform subsequent image processing techniques. By way of example, the secondary image processing 62 may include, among other things, white balancing and demosaicing the current frame of image data. Because the secondary image processing 62 may take place after the image statistics can be determined by the statistics engine 60, the secondary image processing 62 may be controlled at least partly by control parameters developed based on the current frame of image data; [0075] An image source 162 may provide raw image data 164 to the hardware pipeline 156. The pipeline 156 may process the raw image data 164, such as by applying various compensation techniques to the raw image data 164, to generate and output processed image data 166).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Publication No. 2011/0157409) (hereafter, "Adachi") in view of Kuo et al. (U.S. Publication No. 2011/0298944) (hereafter, "Kuo") and further in view of KURIYAMA et al. (U.S. Publication No. 2018/0295309) (hereafter, "KURIYAMA").
Regarding claim 7, Adachi and Kuo teach all the limitations of claim 4 above. Kuo teaches wherein the external electronic unit is an image sensor of the image monitoring apparatus adapted to acquire image frames ([0040] the illustrated image capture device 20 may be provided as a digital camera configured to acquire both still images and moving images (e.g., video). Such an image capture device 20 may include a lens and one or more image sensors configured to capturing and converting light into electrical signals).
Kuo does not expressly teach the image sensor divides the image frames into several groups, and the plurality of control parameters is respectively applied for the several groups to generate the plurality of image data.
However, KURIYAMA teaches the image sensor divides the image frames into several groups ([0185] a plurality of the unit groups 131 is divided into two areas, the attention area 172 and the peripheral area 176, the number of division is not limited thereto, and the unit groups 131 may be divided into three or more areas. In this case, unit groups 131 that correspond to the boundary between the attention area 172 and the peripheral area 176 may be handled as a boundary area, and the boundary area may be controlled by using an intermediate value between a value of a control parameter used for the attention area 172 and a value of a control parameter used for the peripheral area 176. Thereby, it is possible to prevent the boundary between the attention area 172 and the peripheral area 176 from looking unnatural), and the plurality of control parameters is respectively applied for the several groups to generate the plurality of image data ([0058] Pixels included in different blocks can be controlled with different control parameters... Examples of the control parameter include frame rate, gain, thinning or decimation rate, number of rows or columns for adding together photoelectric conversion signals, accumulation time or accumulation frequency of charges, and bit number for digitizing (word length). The image sensor 22 can freely perform not only thinning in the row direction (X axis direction of the image capturing chip 2111) but also thinning in the column direction (Y axis direction of the image capturing chip 2111). The control parameters may also be those that are used in image processing).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi and Kuo to incorporate the step/system of dividing an image into several groups and applying control parameters to the groups to generate image data taught by KURIYAMA. 
The suggestion/motivation for doing so would have been to improve the precision of the division of the region ([0280] make it possible to use the distribution of a subject luminance value for dividing the region and to increase the precision of the division of the region). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi and Kuo with KURIYAMA to obtain the invention as specified in claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Publication No. 2011/0157409) (hereafter, "Adachi") in view of Kuo et al. (U.S. Publication No. 2011/0298944) (hereafter, "Kuo") and further in view of CHU (U.S. Publication No. 2020/0007738) and Tegzes et al. (U.S. Publication No. 2021/0073987) (hereafter, "Tegzes").
Regarding claim 10, Adachi, Kuo and CHU teach all the limitations of claim 9 above. Adachi, Kuo and CHU do not expressly teach wherein the neural network learning function has a one-layer learning network or a multi-layer learning network, the one-layer learning network executes image analysis according to a purpose of the image data, the multi-layer learning network classifies the image data via scenes and executes the image analysis according to a purpose of a classification result.
However, Tegzes teaches wherein the neural network learning function ([0064] Deep learning machines using convolutional neural networks (CNNs) can be used for image analysis. Stages of CNN analysis can be used for facial recognition in natural images, computer-aided diagnosis (CAD), etc.) has a one-layer learning network or a multi-layer learning network, the one-layer learning network executes image analysis according to a purpose of the image data ([0078] FIG. 5 is a representation of an example implementation of an image analysis convolutional neural network 500. The convolutional neural network 500 receives an input image 502 and abstracts the image in a convolution layer 504 to identify learned features 510-522... Outputs 550-554 of the convolutional neural network 500 receive values from the last non-output layer and classify the image based on the data received from the last non-output layer. In certain examples, the convolutional neural network 500 may contain many different variations of convolution layers, pooling layers, learned features, and outputs, etc.), the multi-layer learning network 5classifies the image data via scenes and executes the image analysis according to a purpose of a classification result ([0048] Throughout the specification and claims, the following terms take the meanings explicitly associated herein, unless the context clearly dictates otherwise. The term “deep learning” is a machine learning technique that utilizes multiple data processing layers to recognize various structures in data sets and classify the data sets with high accuracy; [0170] Such classification is executed in two layers to leverage two models which are then combined through model stacking).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Adachi, Kuo and CHU to incorporate the step/system of abstracting the image in a convolution layer by image analysis convolutional neural network and utilizing multiple data processing layers to classify the data sets with high accuracy taught by Tegzes. 
The suggestion/motivation for doing so would have been to improve the image analysis with respect to image quality and classification ([0067] Deep learning machines can provide computer aided detection support to improve their image analysis with respect to image quality and classification; [0069] Deep learning machines can utilize transfer learning when interacting with physicians to counteract the small dataset available in the supervised training. These deep learning machines can improve their computer aided diagnosis over time through training and transfer learning). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Adachi, Kuo and CHU with Tegzes to obtain the invention as specified in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669       
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669